Citation Nr: 1817325	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned at a videoconference hearing in August 2015.  A transcript of the hearing is of record.  

This matter was previously remanded in November 2015 and June 2017 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately it is necessary to again remand the issue of service connection for Hepatitis C.  

The Board finds that the July 2017 VA medical opinion is inadequate for the same reasons that the Board found the March 2016 VA medical opinion to be inadequate.  See the June 2017 Board remand.  The July 2017 VA examiner addressed the Veteran's contention that he contracted hepatitis C from air gun inoculations in active service and the rationale was that a review of the Veteran's service treatment records make no mention of any hepatitic C infection or that the symptoms in service (malaise, sore throat, chills, headaches, myalgias, diarrhea) were associated with any air gun inoculations.  The VA examiner noted that the October 1973 separation examination did not mention any liver issues (signs/symptoms) associated with any known hepatitis or any air gun inoculations during his service. 

As noted in the previous Board remand, there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.  Thus, any symptoms would not have been found as due to hepatitis C while the Veteran was in active service.  Consequently, the VA examiner cannot solely rely on a determination that these symptoms were not found as due to hepatitis C during service as a basis of a negative opinion.  

The Board notes that an opinion regarding the etiology of hepatitis C must address risk factors for transmission, including possible in-service exposure through air gun injection of vaccines.  VA guidance notes that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e. ("It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was [or was not] the source of the veteran's hepatitis C."); VA Training Letter 01-02 (Apr. 17, 2001) (setting forth the VA-recognized and medically determined risk factors for hepatitis C ).  

The Board also finds the July 2017 VA examiner's opinion is inadequate as it did not consider the other risk factors.  Several risk factors for hepatitis have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I.2.e (Risk Factors for HBV and HBC).

In a March 2011 Risk Factors for Hepatitis Questionnaire, the Veteran indicated that he used intranasal cocaine and he believed he had a blood transfusion in 1972 while stationed in Panama.  At the video-hearing before the Board in August 2015, the Veteran stated that he did not engage in any illegal drug activity in boot camp.  He also stated that he believed underwent a blood transfusion at Fort Clayton in 1972 while stationed in the Panama canal zone and he had dental work.  Board Hearing Transcript, dated in August 2015, pages 16-17, 24-25.  The record further shows that the Veteran was incarcerated for 33 years after service separation.  An April 2014 VA treatment record notes that the Veteran was incarcerated for 33 years and hepatitis C was diagnosed in prison in 2008.  The April 2014 VA treatment record notes that the Veteran snorted cocaine in 1972 and he denied using IV drugs or getting tattoos.  Because the aforementioned evidence was not considered and discussed in the March 2016 or July 2017 VA medical opinions, and because of the additional reasons set forth above, the Board finds that another VA medical opinion is warranted.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Boards 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  See also Nieves-Rodriquez v. Peake, 22 Vet App 295 (2008) (the probative value of a medical opinion depends on whether it considered an accurate history, was definitive, and included a sufficient rationale).  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the July 2017 VA examiner for an addendum opinion.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The entire claims file should be made available to and be reviewed by the examiner. 

After reviewing the file, the VA examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran contracted hepatitis C during active service.  The VA examiner should consider the Veteran's exposure to risk factors as shown in the record.  

In providing this opinion, the VA examiner must: 1) discuss all documented and reported risk factors (air gun inoculations, intranasal cocaine use); 2) rank these risk factors relative to the probability that any hepatitis C infection is etiologically related to each risk factor; 3) discuss the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations; 4) address the VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible; and 5) address whether the 33 year period of incarceration is a hepatitis C risk factor.  

The VA examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  The VA examiner should cite to the medical research in support of the medical conclusions.  If hepatitis C cannot be regarded as having had its onset during active service, the VA examiner should explain the reasons and bases for this opinion. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination.

2.  After completing the requested action, readjudicate the claim for service connection for Hepatitis C.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




